Citation Nr: 1632481	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In August 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his October 2012 claim that "I served as an artillery officer both in the active and National Guard.  I was constantly exposed to noise from a variety of heavy equipment.  This has led to my Tinnitus and Hearing loss."

In July 2014, the Veteran wrote that "there was no sudden onset in my hearing loss.  It had been going on for some time-gradually."

At his July 2014 DRO hearing, the Veteran testified that he taught the use of 105 and 155 Howitzers without hearing protection.  See transcript, p. 3.

In his September 2014 substantive appeal, the Veteran wrote that "I believe that my subsequent hearing loss was due to aggregate noise that occurred during active duty and National Guard by the artillery noise."

In his May 2016 VLJ hearing, the Veteran testified that he taught use of Howitzers in service, and had no post-service acoustic trauma.  See transcript, pp. 3, 5.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

First, the June 2013 and August 2014 VA examination reports demonstrate that the Veteran has bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

Second, the Veteran has provided competent and credible testimony to the effect that he was exposed to acoustic trauma in service from heavy equipment, including training other in the use of Howitzers without hearing protection.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, facial plausibility, and the Veteran's demeanor when testifying at a hearing); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).

Third, the Veteran's private physician, Dr. Colson, an otolaryngologist, opined that:

Your hearing loss is multifactorial.  With your extensive noise exposure, it is almost certain that you had some degree of acquired sensorineural hearing loss during your time in the military....I suspect your hearing loss is multifactorial due to noise-related hearing loss, age-related hearing loss, and potentially exacerbated by a viral process.

The Board finds that Dr. Colson's opinion is the most probative because he considered the Veteran's history and current status, and provided a clear rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the June 2013 and August 2014 VA examiners provided negative nexus opinions based on the delayed onset of the Veteran's hearing loss and tinnitus, Dr. Colson explained that the Veteran's acoustic trauma in service is "almost certain" to be among the factors that contribute to hearing loss at present.  The Board further finds Dr. Colson's opinion to be the most probative because it is consistent with the Veteran's history of a lack of post-service acoustic trauma.

With respect to the Veteran's tinnitus, he is competent to diagnose that disorder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 222-223 (1993).  Further, the Veteran is competent to report that his tinnitus was caused by his acoustic trauma in service, and this is also consistent with his history of a lack of post-service acoustic trauma.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


